UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6213


UMADEAN HATCH,

                 Plaintiff - Appellant,

          v.

NCCIW,

                 Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cv-00791-CCE-JEP)


Submitted:   December 17, 2015             Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Umadean Hatch, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Umadean Hatch seeks to appeal the district court’s order

adopting      the      magistrate     judge’s         recommendation          to    dismiss

without prejudice her 42 U.S.C. § 1983 (2012) complaint against

the North Carolina Correctional Institution for Women.                                 This

court   may      exercise      jurisdiction      only     over       final    orders,    28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial       Indus.     Loan   Corp.,       337    U.S.    541,       545-46     (1949).

Because    the      pleading    deficiencies          identified      by     the    district

court may be remedied by the filing of an amended complaint, we

conclude that the order Hatch seeks to appeal is neither a final

order   nor      an    appealable     interlocutory           or    collateral       order.

Domino Sugar Corp. v. Sugar Workers’ Local Union 392, 10 F.3d

1064, 1067 (4th Cir. 1993).             Accordingly, we dismiss the appeal

for   lack    of      jurisdiction.      We      dispense          with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                                   DISMISSED




                                            2